Amended and Restated*

Through 8/8/2001

 

ALBANY INTERNATIONAL CORP.

CENTENNIAL DEFERRED COMPENSATION PLAN

 

1.  Purpose

 

The purpose of this Plan (“Plan”) is to enable directors and certain employees
of Albany International Corp. (the “Company”) and its subsidiaries to defer the
receipt of compensation that they otherwise would have received currently in
cash, and to receive the deferred amount, plus interest thereon, at a time which
they choose when they make the original deferral election or subsequently as
permitted by the Plan.  The Plan is intended to be an unfunded plan maintained
by the Company primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees within the meaning of
Sections 201, 301 and 401 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and shall be interpreted in a manner consistent with
such intent.  As used herein, the term “Albany Group” shall mean the Company and
all corporations which are, at the time, subsidiaries of the Company.

 

2.  Effective Date

 

The Plan shall be effective from and after July 1, 1995, until terminated as
provided herein.

 

3.  Eligibility

 

The persons eligible to participate in the Plan are (a) all employees of the
Company who are in the top management incentive compensation group and any other
employees of the Company or any other member of the Albany Group who, with
respect to any year, are approved for participation by the Compensation and
Stock Option Committee (the “Committee”) of the Board of Directors of the
Company (collectively, the “eligible employees”) and (b) all directors of the
Company.

 

4.  Compensation Covered by the Plan

 

The compensation covered by the Plan (“covered compensation”) will be (a) any
base salary, bonus or other cash compensation payable to an eligible employee by
the Company or any other member of the Albany Group and (b) any directors’ fees
payable in cash to a director by the Company.

 

--------------------------------------------------------------------------------

* Reflects amendments dated November 7, 1997, May 25, 2001, June 15, 2001 and
August 8, 2001.

 


5.  Election to Defer

 

Each director and eligible employee may, in lieu of receiving current covered
compensation, elect to defer:

 

(a)           any designated percentage of his/her covered compensation; or

 

(b)           any designated dollar amount of his/her covered compensation.

 

6.  Investment of Deferred Covered Compensation

 

(a)     As used herein, the term “Moody’s Rate” for any calendar month shall
mean a rate equal to one-twelfth (1/12) of the average of the monthly composite
yields on Moody’s Seasoned Corporate Bond Yield Index for the immediately
preceding calendar year, as published by Moody’s Investors Service, Inc. in
Moody’s Bond Record (or any successor thereto), or, if such monthly yield is no
longer published, a substantially similar average selected by the Committee in
its sole discretion.  As used herein, the term “Additional Rate” shall mean such
additional monthly rate as the Committee, in its sole discretion, shall from
time to time determine.  The Additional Rate at the effective date of the Plan
and until changed by the Committee shall be one-quarter of one (0.25) percentage
point.  The Committee, in its sole discretion, may change the Additional Rate at
any time; provided that at no time shall the Additional Rate be less than zero
(0.0) percentage points.  Such new Additional Rate shall apply to amounts
deferred pursuant to an election received by the Company on or after the date on
which the change is adopted and announced by the Committee.  The amount in each
existing Account (as described below) of a participant on the effective date of
such change, and any amounts credited thereafter pursuant to an election
received prior to the date on which such change is adopted and announced by the
Committee, shall continue to earn interest at the Moody’s Rate in effect from
time to time plus the Additional Rate in effect at the time the election
relating to such Account was made.

 

(b)     The Company will establish a bookkeeping account or accounts (each, an
“Account”) for each director and eligible employee who has elected to defer the
receipt of covered compensation under Section 5 (each, a “participant”).  Each
participant shall have a separate Account for each calendar year (or, in the
case of 1995, the remainder thereof) for which such participant shall have filed
an election to defer covered compensation.  As of the last day of each month in
any year, the Company, with respect to each participant who has properly elected
to defer covered compensation for that year, shall credit such participant’s
Account for that year with the amount of covered compensation that, but for such
election, would have been paid to him/her during that month.  As of the last day
of each month, each Account of each participant will be credited with interest
on the balance credited to such Account at the beginning of that month,
calculated at a rate equal to the Moody’s Rate for such month plus the
Additional Rate applicable to such Account, except as otherwise provided in
Sections 6(c), 6(d), 6(e) and 6(f) below.  The undistributed balance of each
Account of a participant shall, from and after the date such participant is to
commence to receive distributions thereof, bear interest for each month at a
rate equal to the Moody’s Rate for such month plus the Additional Rate
applicable to such Account, except as otherwise provided in Section 6(e) below. 
All distributions of the balances credited to a participant’s Accounts made in
the form of installment payments pursuant to Section 7(a)(3) shall be deemed to
be made pro rata from each of the participant’s Accounts.

 


(c)     The balance credited to all Accounts of a participant who initially
elects to receive such balance pursuant to an election under Section 7(a)(1)(A)
shall earn interest at the Moody’s Rate, except as otherwise provided in Section
6(d) below.

 

(d)     (1)     If a participant elects pursuant to Section 7(c) to redefer
receipt of the balances credited to his/her Accounts to a later date certain
pursuant to Section 7(a)(1)(A), interest on such balances shall continue to
accrue at the Moody’s Rate.

 

(2)      If a participant elects pursuant to Section 7(c) to change his/her
election from a date certain under Section 7(a)(1)(A) to a time permitted by
Section 7(a)(1)(B) or 7(a)(1)(C), interest on the balance of each Account
established prior to the date certain specified in the participant’s original
deferral election shall accrue interest from such date certain until the date
such participant receives such balance at a rate equal to the Moody’s Rate from
time to time plus the Additional Rate in effect at the time the request becomes
effective (subject to Sections 6(e) and 6(f) below).  Until such date certain
specified in the participant’s original deferral election, such participant’s
Accounts shall continue to accrue interest at the Moody’s Rate.  Each Account of
a participant established after the date certain specified in the participant’s
original deferral election shall accrue interest at a rate equal to the Moody’s
Rate from time to time plus the Additional Rate in effect at the time the
election relating to such Account is made (subject to Sections 6(e) and 6(f)
below).

 

(e)     (1)     If a participant’s service as an employee of the Albany Group or
as a   director of the Company is terminated either (A) by the Albany Group for
cause, as determined by the Committee in its sole discretion, or (B) voluntarily
by such employee or director prior to the earlier to occur of (i) attainment of
age 55 with at least ten (10) years of service with the Albany Group or (ii)
attainment of age 60, then all of such participant’s Accounts shall be deemed to
have earned interest for the five (5) years immediately preceding the date on
which all, or the first installment, of the balances of such Accounts (treating
all Accounts of the participant as a single Account for this purpose) is
received by such participant at the Moody’s Rate, and such Accounts shall be
recalculated to take into account such interest accrual at the Moody’s Rate.  In
addition, after such date any undistributed balances in such participant’s
Accounts shall also bear interest at the Moody’s Rate.

 


(2)      The service of a participant who has elected to receive the balances
credited to his/her Accounts at the time set forth in Section 7(a)(1)(C) below
shall not be deemed “terminated” pursuant to Section 6(e)(1)(B) above if such
participant continues to serve as either a director of the Company or an
employee of the Albany Group.

 

(f)      In the case of an early distribution pursuant to Section 8(b), the
portion of any participant Account so distributed shall be deemed to have earned
interest at the Moody’s Rate from the date of the initial deferral until the
time of such early distribution, and such Account shall be recalculated to take
into account such interest accrual at the Moody’s Rate.

 

7.  Distribution of Deferred Compensation

 

(a)     At the time a participant makes his/her first election to defer pursuant
to Section 5, he/she shall also make an election, pursuant to this Section 7, as
to the time and manner in which the balances credited to all of his/her Accounts
(including those established for subsequent years) shall be distributed.  Such
election shall be irrevocable, except as provided in this Section 7 or in
Section 8 hereof.

 

(1)      A participant shall be entitled to elect to receive, or to commence
receiving, the balances credited to his/her Accounts:

 

(A)      upon the earlier of (i) a date certain specified by him/her at the time
he/she makes an election to defer or (ii) the later of his/her termination of
service as a director of the Company or as an employee of the Albany Group;

 

(B)       upon his/her termination of service as an employee of the Albany Group
(whether or not such participant is then a director of the Company); or

 

(C)       upon the later of his/her termination of service as a director of the
Company or his/her termination of service as an employee of the Albany Group.

 

For purposes of this Section 7(a)(1), “termination of service” shall include any
termination resulting from “death” or “disability” of the participant, as such
terms are defined in the Company’s Pension Plus Plan, as amended from time to
time).

 

(2)     A participant who has elected to receive the balances credited to
his/her Accounts as set forth in Section 7(a)(1)(A) above shall receive such
balances in the form of a single lump sum.

 


(3)     A participant who has elected to receive, or to commence receiving, the
balances credited to his/her Accounts at the time set forth in Section
7(a)(1)(B) or 7(a)(1)(C) shall be entitled to elect to receive such balances in
one of the following ways:

 

(A)      in a single lump sum in an amount equal to the aggregate amount of all
of the participant’s Account balances;

 

(B)       in approximately equal monthly installments over a period of not more
than thirty (30) years elected by the participant;

 

(C)       (i) in a single lump sum equal to a percentage, elected by the
participant, of the aggregate amount of all of the participant’s Account
balances on the date payments are to commence, followed by (ii) payment of
approximately equal monthly installments over a period of not more than thirty
(30) years elected by the participant; or

 

(D)      (i) in approximately equal monthly installments over a period of not
more than (28) years elected by the participant, followed, within thirty (30)
days of the final installment, by (ii) payment of a single lump sum equal to a
percentage, elected by the participant, of the aggregate amount of all of the
participant’s Account balances on the date payments are to commence.

 

Calculation of monthly installments pursuant to clauses (B), (C) and (D) above
shall be made by the Company using such reasonable annuity payment calculation
methods as the Company shall determine from time to time.

 

(b)     A participant who has elected to receive the balances credited to
his/her Accounts pursuant to clause (B) or clause (C) of Section 7(a)(1) may at
any time elect to change his/her election under Section 7(a)(3) to any other
election permitted under Section 7(a)(3).  Such election shall be made in a
written instrument filed with the Committee.  Not more than three such changes
of election may be made by any participant.  Unless the Committee, in its sole
and absolute discretion, shall determine otherwise, no such change of election
shall be effective if the termination of service that constitutes the triggering
event for distribution to such participant has already occurred, or occurs
within one (1) year of the date of such change of election; unless the
termination of service is the result of the death or disability of a participant
who, at the time such election was made, did not in good faith expect to die or
become disabled within the next year.

 

(c)     A participant who has elected to receive the balances credited to
his/her Accounts pursuant to Section 7(a)(1)(A) may, at any time prior to two
years before the date certain specified in such election, change such date
certain to a later date certain or to an event permitted by Section 7(a)(1)(B)
or 7(a)(1)(C).  Such a change shall be made in a written instrument filed with
the Committee.  Not more than one such change shall be made by any participant.

 


(d)     Subject to the provisions contained in this Section 7(d) and in Sections
7(c) and 8, all distributions of the balances credited to a participant’s
Accounts shall be made, or shall commence, either on the date certain elected by
the participant for such distribution or within thirty (30) days after any other
triggering event under Section 7(a).  The Company may, in its sole and absolute
discretion, delay, for a period of up to one (1) year, any payment to the extent
that such payment would result in compensation to the participant that is not
deductible for federal income tax purposes (whether by reason of Section 162(m)
of the Internal Revenue Code of 1986 or otherwise).  Interest shall accrue on
such delayed distributions at the same respective interest rates as were being
applied to the balances in the participant’s Accounts immediately prior to the
Company’s decision to delay such payment.

 

(e)     A participant may at any time designate a beneficiary or beneficiaries
who shall receive, following the death of the participant, payments of the
balances credited to his/her Accounts.  Such designation may be made in the
initial election filed pursuant to Section 7(a), and may also be made or changed
by the participant, at any time, by a written instrument filed with the
Committee or by the participant’s will.  The beneficiary or beneficiaries so
named shall be entitled to receive payment of such balances either (i) in the
manner last elected by the participant pursuant to this Section 7, or (ii) if
elected by the participant in such an instrument or will, in a lump sum.

 

8.  Early Distributions

 

(a)     In the event of hardship, any participant, or any beneficiary of a
deceased participant designated in accordance with clause (e) of Section 7, may,
by a written instrument filed with the Committee, request an immediate
distribution of all or a portion of the balances credited to the participant’s
Accounts.  For purposes of this Section 8(a), a distribution is on account of
hardship only if the distribution is made:

 

(1)      on account of an immediate and heavy financial need of such participant
or beneficiary, occasioned by an unanticipated emergency caused by events beyond
his/her control that would result in severe financial hardship if the
distribution             were not permitted;

 

(2)      in an amount required to satisfy such financial need; and

 

(3)      in circumstances in which the need cannot be satisfied from other
resources that are reasonably available to the participant or beneficiary, such
as through reimbursement or compensation by insurance or otherwise, by
reasonable liquidation of his/her assets (to the extent such liquidation would
not itself cause an immediate and heavy financial need), by cessation of further
deferrals under the Plan, or by other permitted distributions or nontaxable (at
the time of the loan) loans from other plans maintained by the Albany Group, or
by borrowing from commercial sources on reasonable commercial terms.

 


The Committee shall determine whether the requested distribution satisfies the
requirements of this Section 8(a) on the basis of all relevant facts and
circumstances.  Any distribution of less than 100% of the balances credited to
all existing Accounts of a participant pursuant to this Section 8(a) shall be
deemed to be a distribution of the earliest compensation which would have been
paid had it not been deferred.

 

(b)     The Committee may, upon the written request of any participant, or any
beneficiary of a deceased participant designated in accordance with clause (e)
of Section 7, distribute to such participant or beneficiary all or a portion of
the balances credited to his/her Accounts prior to the time when he/she would
otherwise have been entitled to such distribution if the Committee determines,
in its sole and absolute discretion, that such earlier distribution is warranted
for good reasons and as a result of extraordinary circumstances.  Any
distribution of less than 100% of the balances credited to all existing Accounts
of a participant pursuant to this Section 8(b) shall be deemed to be a
distribution of the earliest compensation which would have been paid had it not
been deferred.

 

(c)     (1)     Upon the request of any participant, including a participant no
longer serving as an employee of the Albany Group or as a director of the
Company, or any beneficiary of a deceased participant designated in accordance
with clause (e) of Section 7, a distribution of a portion or the entire balance
credited to any Account of a participant shall be made at any time or times
prior to the time at which he/she would have been entitled to receive such
amount in accordance with an election pursuant to Section 7 hereof; provided
that there shall be withheld from each such distribution an amount equal to ten
percent (10%) of the amount requested to be distributed.  Such participant or
beneficiary shall forever forfeit, relinquish and waive any right to receive any
such withheld amounts, or any interest thereon.

 

(2)     Upon the request of any participant who at the time is serving as an
employee of the Albany Group or a director of the Company and has not made known
to the Company any present intention to terminate such service during the three
years following such request, a distribution of a portion or the entire balance
credited to any Account of a participant shall be made at any time or times
prior to the time at which he/she would have been entitled to receive such
amount in accordance with an election pursuant to Section 7 hereof; provided
that (i) there shall be withheld from each such distribution an amount equal to
five percent (5%) of the amount requested to be distributed, and (ii) such
participant thereafter shall be precluded from deferring any subsequent covered
compensation (including any compensation payable after such distribution that
would have been deferred pursuant to a deferral election made prior to the
distribution) under this Plan or any other deferred compensation plan of the
Company during the period of three years following the date of each such
distribution.  In the event that such participant’s service as an employee of
the Albany Group or as a director of the Company is terminated by the Albany
Group for cause, as determined by the Committee in its sole discretion, or
voluntarily by such participant, in either case during any such three year
period, the participant shall forever forfeit, relinquish and waive any right to
receive the amount withheld from the withdrawal that triggered such period and
any earnings thereon.  Any amount so withheld shall otherwise be distributed to
such participant upon termination of his or her service during such period for
any other reason, or upon expiration of such three-year period.  Interest on any
such withheld amount shall continue to accrue in the manner described in Section
6 above until expiration of such three-year period or until it is forfeited.

 


(3)     Any distribution of less than 100% of the balances credited to all
existing Accounts of a participant pursuant to this Section 8(c) shall be deemed
to be a distribution of the earliest compensation which would have been paid had
it not been deferred.

 

9.  Manner of Election

 

No earlier than November 1 and no later than December 15 of the year immediately
prior to the year in which such covered compensation would otherwise be earned
and paid, each director and eligible employee shall be entitled to file
instruments with the Committee exercising his/her elections under Section 5 and,
in the case of the director’s or eligible employee’s initial election under the
Plan, Section 7(a) of the Plan.  Each election under Section 5 shall be
applicable only to covered compensation earned and otherwise payable in the
immediately subsequent year.  Notwithstanding the foregoing, (a) in the year in
which the Plan is first implemented, directors and eligible employees shall be
entitled to file such instruments to defer covered compensation for services to
be performed during such year and subsequent to such elections not later than
thirty (30) days after the date the Plan becomes effective and (b) in the first
year in which a director or eligible employee becomes eligible to participate in
the Plan, such director or eligible employee shall be entitled to file such
instruments to defer covered compensation for services to be performed during
such year and subsequent to such elections within thirty (30) days after the
date he/she first becomes eligible.  Each election under Section 5 shall be
irrevocable; provided that a participant may revoke an election at any time with
respect to any covered compensation payable subsequent to the last day of the
calendar month during which such revocation is made.

 

10.  Administration of Plan

 

The Plan shall be administered by the Compensation and Stock Option Committee of
the Board of Directors of the Company.  The Committee shall interpret the Plan
and make all decisions with respect to the rights of directors and eligible
employees hereunder; provided, however, that no member of the Committee shall
act on any matter in which such member has a particular or special interest. 
The forms to be used for making elections pursuant to Section 5 as well as
initial elections pursuant to Section 7 are attached hereto as Exhibits A and B,
respectively.

 


11.  Funding

 

This Plan shall be unfunded.  Amounts payable hereunder shall be paid from the
general assets of the Company. The Company may establish a trust pursuant to a
trust agreement and make contributions thereto for the purpose of assisting the
Company in meeting its obligations in respect of benefits payable under the
Plan.  Any such trust agreement shall contain procedures to the following
effect:

 

(a)     In the event of the insolvency of the Company, the trust fund will be
available to pay the claims of any creditor of the Company to whom a
distribution may be made in accordance with state and federal bankruptcy laws. 
The Company shall be deemed to be "insolvent" if the Company is subject to a
pending proceeding as a debtor under the federal Bankruptcy Code (or any
successor federal statute) or any state bankruptcy code.  In the event the
Company becomes insolvent, the Board of Directors and chief executive officer of
the Company shall notify the trustee of that event as soon as practicable.  Upon
receipt of such notice, or if the trustee receives other written allegation of
the Company's insolvency, the trustee shall cease making payments of benefits
from the trust fund, shall hold the trust fund for the benefit of the Company's
creditors, and shall take such steps as are necessary to determine within thirty
(30) days whether the Company is insolvent.  In the case of the trustee's actual
knowledge of or other determination of the Company's insolvency, the trustee
will deliver assets of the trust fund to satisfy claims of the Company's
creditors as directed by a court of competent jurisdiction;

 

(b)     The trustee shall resume payment of benefits under the trust agreement
only after the trustee has determined that the Company is not insolvent (or is
no longer insolvent, if the trustee had previously determined the Company to be
insolvent) or upon receipt of an order of a court of competent jurisdiction
requiring such payment.  If the trustee discontinues payment of benefits
pursuant to paragraph (a) of this Section 11 and subsequently resumes such
payment, the first payment on account of a participant following such
discontinuance shall include an aggregate amount equal to the difference between
the payments which would have been made on account of such participant under the
trust agreement and the aggregate payments actually made on account of such
participant by the Company during any such period of discontinuance, plus
interest on such amount at a rate equivalent to the net rate of return earned by
the trust fund during the period of such discontinuance.

 

12.  Reports to Participants

 

The Committee shall provide to each participant a report twice a year, as of
each June 30 and December 31, detailing the status of that participant’s
Accounts.

 

13.  Amendment or Termination

 

This Plan may be amended or terminated at any time by the Board of Directors of
the Company or by the Committee; provided, however, that no amendment may reduce
the interest rate on any covered compensation deferred pursuant to an election
made prior to the date on which such amendment is adopted and announced by the
Committee, whether or not credited to a participant’s Account prior to the
effective date of such amendment.  Upon termination of the Plan, the Committee
may distribute to each participant the balances credited to his/her Accounts at
the time of such termination in the form of a lump sum or otherwise as it
determines in its sole discretion.  The Company shall notify each participant
and each beneficiary currently entitled to benefits under the Plan of
termination of the Plan within ninety (90) days after such termination; provided
that the failure to give such notice shall not affect the Company’s rights
hereunder.

 


14.  Non-Assignability

 

Interests in covered compensation deferred or in a participant’s Accounts shall
not be assignable or transferable or subject to attachment, garnishment, levy,
execution or other legal or equitable process, except by will or the laws of
descent and distribution.

 

15.  Plan Not a Contract of Employment

 

This Plan is not a contract of employment, and the terms of employment of any
employee of the Albany Group shall not be affected in any way by the Plan or
related instruments except as specifically provided in the Plan or such related
instruments.  The establishment of the Plan shall not be construed as conferring
any legal rights upon any employee for a continuation of employment, nor shall
it interfere with the right of the Albany Group to discharge any employee and to
treat him/her without regard to the effect which such treatment might have upon
him/her as a participant.  Each participant and all persons who may have or
claim any right by reason of his/her participation shall be bound by the terms
of the Plan and all agreements entered into pursuant thereto.

 

16.  Construction

 

(a)     The Plan is intended to qualify as an unfunded plan maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees as referred to in Section 201(2) of
ERISA, and its terms shall be interpreted accordingly.  Otherwise, the laws of
the State of New York shall control the interpretation and performance of the
terms of the Plan.

 

(b)     If any provision of the Plan, or the application of any such provision
to any person or circumstances, shall be invalid under any federal or state law,
neither the application of such provision to persons or circumstances other than
those as to which such provision is invalid nor any other provisions of the Plan
shall be affected thereby.

 


Exhibit A

 

ALBANY INTERNATIONAL CORP.

 

CENTENNIAL DEFERRED COMPENSATION PLAN

 

Election as to Amount of Covered Compensation to be Deferred

The undersigned, [a director] [and] [an eligible employee] under the Centennial
Deferred Compensation Plan (the “Plan”) of Albany International Corp. (the
“Company”), hereby elects as follows pursuant to Section 5 of such Plan:

Please withhold from my covered compensation payable in __________ the
following:

(YEAR)

(check one only)

 

(a)  ___% of my base salary per month,  ___% of my annual bonus compensation and
___% of any other cash compensation.

 

(b)  $____ per month out of my base salary, $____ out of my annual bonus
compensation and $____ out of any other cash compensation.

 

(check one only)

 

(a)  ___% of my directors’ fees.

 

(b)  $____ out of my directors’ fees.

 

The foregoing election shall be effective for the calendar year commencing
January 1, ____ and ending December 31 of such year.  The foregoing election is
subject to the terms and conditions of the Plan, which are incorporated herein
by reference.

 

By executing this election, I acknowledge that:

 

(a)           I have received (i) a copy of the Plan, (ii) the most recent
Annual Report of the Company containing the Company’s audited financial
statements for the most recently ended fiscal year of the Company and (iii) such
other financial information regarding the Company as I deem necessary in
connection with my execution of this election and my participation in the Plan;
and

 

(b)           I understand that my rights under the Plan are as a general
creditor of the Company and that no funds of the Company will be set aside, in a
trust or otherwise, for the payment of benefits owing to me under the Plan.

 


I understand that any covered compensation which I defer pursuant to this
election will not be included as “Compensation” for purposes of determining the
percentage of my Compensation that I may have elected to contribute or to have
contributed to my account in the Company’s Prosperity Plus 401(k) Plan, and that
such non-inclusion may reduce the contributions to such account and may reduce
the amount of matching contributions and profit-sharing contributions (if any)
for which I may be eligible under the Company’s Prosperity Plus 401(k) Plan and
Prosperity Plus Employee Stock Ownership Plan.

 

I also understand that, with respect to any retirements occurring after November
15, 2000, salary and bonus compensation that has been deferred by an employee
will no longer be excluded for purposes of determining such employee’s benefits
under the Company’s Pension Plus and Supplemental Executive Retirement plans. 
My decision to defer will not, therefore, have any adverse effect on my benefits
under those plans.

 

I further understand that any covered compensation which I defer pursuant to
this election may nevertheless be subject to certain employment taxes on a
current basis, such as taxes under the Federal Insurance Contributions (Social
Security) Act.

 

 

Executed this _____ day of ____________, ____.

 

 

__________________________________

Signature

 

Employees of the Albany Group who work outside the United States should consult
with their personal tax adviser regarding the effect of participation in the
Plan on their particular circumstances

 


Exhibit B

 

ALBANY INTERNATIONAL CORP.

 

CENTENNIAL DEFERRED COMPENSATION PLAN

 

Election as to Time and Manner in which Deferred Compensation shall be
Distributed

 

The undersigned, [a director] [and][an eligible employee] under the Centennial
Deferred Compensation Plan (the “Plan”) of Albany International Corp. (the
“Company”), hereby elects as follows, pursuant to Section 7(a) of such Plan:

 

1.  Time of Distribution

 

The balances credited to my Accounts (as defined in the Plan) shall be
distributed to me, or such distribution shall commence:

 

(check one only)

 

(a)  _____ on the earlier of _______________ [Month/Day/Year] or my termination
of service as a director of the Company or as an employee of the Company and its
subsidiaries (collectively, the “Albany Group”).

 

(b)  _____ upon my termination of service as an employee of the Albany Group
(whether or not I am then a director of the Company).

 

(c)  _____ upon the later of my termination of service as a director of the
Company or as an employee of the Albany Group.

 

“Termination of service” shall include any termination of service resulting from
my death or disability (as defined in the Company’s Pension Plus Plan, as
amended from time to time).

 

2.  Manner of Distribution

 

Distribution shall be made as follows (if option (a) is checked in paragraph 1
above, only option (a) may be checked below):

 

(check one only)

 

(a)  _____ in a lump sum

 

(b)   _____ in approximately equal monthly installments over __ years (not to
exceed 30)

 

(c)    _____ in a lump sum equal to ___% of my aggregate Account balances on the
date distribution commences, followed by approximately equal monthly
installments over ___ years (not to exceed 30).

 

(d)   in approximately equal monthly installments over ___ years (not to exceed
28), followed by a lump sum equal to ___% of my aggregate Account balances on
the date distribution commences.

 


3.  Designation of Beneficiaries

 

Upon my death, the following person(s) shall be entitled to receive the balances
credited to my Accounts:

 

Name

 

 

Address

 

 

Relationship

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I understand that the foregoing elections under paragraphs 1 and 2 above are
irrevocable, except as provided in Sections 7 and 8 of the Plan, and apply to
all covered compensation the receipt of which I may elect to defer in the future
pursuant to the Plan.  The foregoing elections are subject to the terms and
conditions of the Plan, which are incorporated herein by reference.

 

 

Executed this _____ day of ____________, ____.

 

 

_______________________________________

Signature

 

 